PER CURIAM.
Appellant appeals his conviction on two grounds. In his first argument, appellant challenges the reasonable doubt instruction the trial court gave to the jury. Appellant’s second argument relates to the constitutionality of The Officer Evelyn Gort and All Fallen Officers Career Criminal Act of 1995 (“Evelyn Gort Act”).
In view of the fact that the record fails to demonstrate any error, we affirm the judgment and sentence entered below. With regard to the issue of the constitutionality of the Evelyn Gort Act, we affirm on the authority of Higgs v. State, 695 So.2d 872 (Fla. 3d DCA 1997) wherein this Court upheld the constitutionality of the Evelyn Gort Act see also Trapp v. State, 736 So.2d 736, 24 Fla. L. Weekly D1431 (Fla. 1st DCA 1999); Valdes v. State, 728 So.2d 1225 (Fla. 3d DCA 1999); John v. *1251State, 728 So.2d 824 (Fla. 3d DCA 1999); English v. State, 721 So.2d 1250 (Fla. 3d DCA 1998), review granted, 732 So.2d 326 (Fla.1999); Spann v. State, 719 So.2d 1031 (Fla. 3d DCA 1998), review granted, 729 So.2d 918 (Fla.1999); Cyrus v. State, 717 So.2d 619 (Fla. 3d DCA 1998); Almanza v. State, 716 So.2d 351 (Fla. 3d DCA 1998); Elliard v. State, 714 So.2d 1218 (Fla. 3d DCA), review granted, 728 So.2d 201 (Fla.1998); Holloway v. State, 712 So.2d 439 (Fla. 3d DCA), review granted, 727 So.2d 906 (Fla.1998); Linder v. State, 711 So.2d 1340 (Fla. 3d DCA 1998), and certify conflict with Thompson v. State, 708 So.2d 315 (Fla. 2d DCA 1998), review granted, State v. Thompson, 717 So.2d 538 (Fla.1998).
Affirmed.
COPE and LEVY, JJ. CONCUR.